BOWEN, Presiding Judge.
The conviction of Anthony John Brink-meier for driving under the influence of alcohol is reversed and the cause remanded on authority of Ex parte Dison, 469 So.2d 662 (Ala.1984), it affirmatively appearing in the record that the Alabama Uniform Traffic Ticket And Complaint was never sworn to and acknowledged by a judge or magistrate prior to or during the district court proceedings. The State does not contest the issue raised on appeal.
REVERSED AND REMANDED.
All Judges concur.